Name: Commission Regulation (EEC) No 1067/88 of 22 April 1988 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 04/20 Official Journal of the European Communities 23 . 4. 88 COMMISSION REGULATION (EEC) No 1067/88 of 22 April 1988 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3907/87 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 631 /86 (^ on the application of import levies on products from Portugal suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff Q, as last amended by Regulation (EEC) No 1058/88 (8), introduces, with effect from 1 January 1988, a new 'combined nomenclature', which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the previous nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto . 2 . Provided that, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 02.10 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90 in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended. Article 2 This Regulation shall enter into force on 1 May 1988 . Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 188/88 Q, last fixed for the period 1 February to 30 April 1988 , they must be fixed anew for the period 1 May to 31 July 1988 ; whereas such prices and levies should in prin ­ ciple be calculated by reference to feed-grain prices for the period 1 November 1987 to 31 March 1988 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 May to 31 July 1988 ; ( ¢) uj INO L zoz, i . n . i? / j , p. //. (2) OJ No L 370, 30 . 12. 1987, p. 1 ' (3) OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. n OI No L 19, 23 . 1 . 1988 , p. 24. (6) OJ No L 60, 1 . 3 . 1986, p. 11 . 0 OJ No L 256, 7 . 9 . 1987, p. 1 . (8) See page 1 of this Official Journal . 23 . 4. 88 Official Journal of the European Communities No L 104/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 104/22 Official Journal of the European Communities 23 . 4. 88 ANNEX to the Commission Regulation of 22 April 1988 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 units ECU/100 units % 0105 11 00 22,03 7,40  0105 19 10 98,14 23,12  0105 19 90 22,03 7,40  l ECU/100 kg ECU/100 kg 0105 91 00 76,08 30,70  0105 99 10 85,46 47,85  0105 99 20 111,33 47,18  0105 99 30 101,44 35,07  0105 99 50 117,14 49,43  0207 10 11 95,59 38,58  0207 10 15 108,69 43,86  0207 10 19 118,43 47,79  0207 1031 144,92 50,10  0207 10 39 158,86 54,92  0207 10 51 100,54 56,29  \ 0207 10 55 122,09 68,35  0207 10 59 135,65 75,94  0207 10 71 159,04 67,40  0207 10 79 149,70 72,01  0207 10 90 167,34 70,62  0207 21 10 108,69 43,86  0207 21 90 118,43 47,79  0207 22 10 144,92 50,10  0207 22 90 158,86 54,92  0207 23 1 1 122,09 68,35  0207 23 19 135,65 75,94  0207 23 51 159,04 67,40  0207 23 59 149,70 72,01  0207 23 90 167,34 70,62  02Q7 31 00 1 590,40 674,00 3 0207 39 11 278,69 127,97  0207 39 13 130,27 52,57  0207 39 15 90,06 39,64  0207 39 17 . 62,35 27,45  0207 39 21 179,34 72,37  0207 39 23 168,47 67,98  0207 39 25 277,10 , 121,98  0207 39 27 62,35 27,45  0207 39 31 304,33 105,21  23 . 4. 88 Official Journal of the European Communities No L 104/23 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/ 100 kg % 0207 39 33 174,75 60,41   0207 39 35 90,06 39,64  0207 39 37 62,35 27,45  0207 39 41 231,87 80,16  0207 39 43 108,69 37,58  0207 39 45 195,64 67,64  0207 39 47 277,10 121,98  0207 39 51 62,35 27,45  0207 39 53 314,37 151,22  0207 39 55 278,69 127,97  0207 39 57 149,22 83,53  0207 39 61 164,67 79,21  0207 39 63 184,07 77,68  0207 39 65 90,06 39,64  0207 39 67 62,35 27,45  0207 39 71 224,55 108,02  0207 39 73 179,34 72,37  0207 39 75 217,07 104,41  0207 39 77 168,47 67,98  0207 39 81 190,26 98,25  ¢ 0207 39 83 277,10 121,98  0207 39 85 62,35 27,45  0207 39 90 159,33 70,14 10 0207 41 10 278,69 127,97  0207 41 11 130,27 52,57  0207 41 21 90,06 39,64  0207 41 31 62,35 27,45  0207 41 41 179,34 72,37  0207 41 51 168,47 67,98  0207 41 71 277,10 121,98  0207 41 90 62,35 27,45  0207 42 10 304,33 105,21  0207 42 11 174,75 60,41  0207 42 21 90,06 39,64  0207 42 31 62,35 27,45  0207 42 41 231,87 80,16  0207 42 51 108,69 37,58  0207 42 59 195,64 67,64  0207 4271 277,10 121,98  0207 42 90 62,35 27,45  0207 43 1 1 314,37 151,22  0207 43 15 278,69 127,97  0207 43 21 149,22 ' 83,53  0207 43 23 164,67 79,21 l- Official Journal of the European Communities 23 . 4. 88No L 104/24 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/ 100 kg % 0207 43 25 184,07 77,68  0207 43 31 90,06 39,64  0207 43 41 62,35 27,45  0207 43 51 224,55 108,02  0207 43 53 179,34 72,37  0207 43 61 217,07 104,41  0207 43 63 168,47 67,98  0207 43 71 190,26 98,25  0207 43 81 277,10 121,98  0207 43 90 62,35 27,45  0207 50 10 1 590,40 674,00 3 0207 50 90 159,33 70,14 10 0209 00 90 138,55 60,99  0210 90 71 1 590,40 674,00 3 0210 90 79 159,33 70,14 10 1501 00 90 1 66,26 73,19 18 1602 31 11 289,84 100,20 17 1602 31 19 304,81 134,18 17 1602 31 30 166,26 73,19 17 1602 31 90 96,99 42,69 17 1602 39 11 273,92 127,42  1602 39 19 304,81 134,18 17 1602 39 30 166,26 73,19 17 1602 39 90 ¢ 96,99 42,69 17